ACCEPTED
                                                                                            05-14-00806-cr
                                                                                 FIFTH COURT OF APPEALS
                                                                                          DALLAS, TEXAS
                                                                                      1/28/2015 9:48:39 PM
                                                                                                LISA MATZ
                                                                                                    CLERK

                               No. 05-14-00806-CR

                                                                           FILED IN
                                                                    5th COURT OF APPEALS
Ronnie Heath                           §       In the Court of AppealsDALLAS, TEXAS
                                                                    1/28/2015 9:48:39 PM
vs.                                    §       For the Fifth District     LISA MATZ
                                                                            Clerk

The State of Texas                     §       of Texas at Dallas


         Second Motion To Extend Time For Filing Appellant's Brief

      Appellant, by and through his attorney of record, respectfully requests an

extension of time to file his brief. In support Appellant shows:

      Appellant was convicted for the offense of theft of aluminum in Cause No.

F14-53600-H in the Criminal District Court of Dallas County, Texas. The judgment

was dated June 12, 2014. Notice of Appeal was filed on June 12, 2014.

      The present deadline for filing Appellant's brief was January 19, 2015.

Appellant respectfully requests an extension of time until January 28, 2015 or until

this Court has an opportunity to rule on this motion. One previous extension of time

has been granted. The brief is being tendered with this motion.

      Counsel has been attending her daily criminal, CPS and juvenile case docket.

Counsel took several days vacation over the Christmas holidays. Counsel has been

visiting her clients in preparation for bi-yearly hearings pursuant to Chapter 263 of

the Texas Family Code. This required travel throughout the State of Texas. The

                                           1
hearings were conducted on January 26, 2015. One of counsel’s clients is a medically

fragile child for whom she had to prepare an emergency Temporary Restraining Order

to prevent him from being moved from his current placement.

       In addition, counsel has reviewed the record and filed briefs in the following

cases on the dates indicated:


In the Interest of A.B., et al        05-14-01123-CV              December 1, 2014

In the Interest of D.W., et al        14-1018                     December 8, 20141

In the Interest of H.F., et al        05-14-01472-CV              December 18, 2014

In the Interest of A.B., et al        05-14-01465-CV              December 20, 2014

In the Interest of C.L., et al        05-14-01520-CV              December 22, 2014

Melquiades Hernandez                  05-14-00495-CR              January 27, 2015

       The first five cases listed were accelerated due to the subject matter:

termination of parental rights.




       1
           A Petition for Review in the Supreme Court of Texas.

                                                2
      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests

that the time for filing Appellant's brief be extended to January 28, 2015 or until this

Court has an opportunity to rule on this motion.

                                               Respectfully submitted,

                                               /s/ April E. Smith
                                               Attorney for Appellant
                                               State Bar No. 18532800
                                               P.O. Box 870550
                                               Mesquite, Texas 75187-0550
                                               972-613-5751
                                               FAX: 972-686-4714
                                               april@aesmithlaw.com


                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of this motion has been served via the eFile
Texas.gov service function on Lisa Smith, Acting Chief of the Appellate Section of
the Dallas County Criminal District Attorney’s Office, at lisa.smith@dallascounty.org
on January 28, 2015.



                                               /s/April E. Smith




                                           3